DETAILED ACTION

Response to Amendment
Applicant’s arguments with respect to claims 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US Pub. 2012/0208583) in view of Fong (US Pub. 2013/0010619).
Regarding claims 13 and 15, Chung discloses a terminal comprising: 
a receiver (par.014, fig. 14 element 1410) that receives a downlink control information (DCI) transmitted from a first carrier on which at least downlink (DL) transmission is performed (par.0130 “the base station may provide one DCI format…… a single DL carrier or 2 different DL carriers”); and 
a processor (fig.14 element 1430) that controls, based on an indication information included in the DCI, uplink (UL) signal transmission on a second carrier on 
wherein a first DCI including no carrier indicator field (CIF) (par.0130 “a CIF does not exist in the DCI format 3/3A for the 2 UL carriers UL CC #1 and UL CC#2”) and a second DCI including the CIF are supported as the DCI (par.0130 “In this case, the base station may provide 2 different DCI format 3/3As……to the user equipment through….. 2 different DL carriers, respectively……a CIF may be included in the DCI format 3/3A for one of the UL carriers UL CC #3………Conversely,…….a CIF does not exist in the DCI format 3/3A for the 2 UL carriers UL CC #1 and UL CC#2”).
Chung fails to teach only UL transmission being performed on the second carrier.
Fong discloses only UL transmission being performed on the second carrier (par.010 “FIG.2 is an illustration….cell F operates using a single carrier frequency….UE 56 is located within cell F.  Because cell F only provides a single carrier frequency, base station 54 communicates with UE 56 via a single carrier frequency…carrier frequency 3”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Chung with the above teaching of Fong in order to provide the non-anchor CCs may be viewed as additional or supplemental serving accessible to the UE as suggested by Fong (par.057) in an embodiment that the user equipment is located within cell F, only a single carrier frequency.
Regarding claim 14, the modified Chung discloses a CIF included in the second DCI indicating UL transmission using the first carrier and a CIF included in the second DCI indicating UL transmission using the second carrier are configured separately (Chung, par.0130 “it may be assumed that 2 UL carriers (UL CC #1 and UL CC #2) exist, and that each of the 2 UL carriers is controlled by a different TPC command.  In this case, the base station may provide 2 different DCI format 3/3As to the user equipment through 
Regarding claim 16, Chung discloses a base station comprising: 
a transmitter (par.014) that transmits a downlink control information (DCI) on a first carrier on which at least downlink (DL) transmission is performed; and a processor (par.014) that controls reception of an uplink (UL) signal transmitted based on an indication information included in the DCI on a second carrier on which supplementary uplink (SUL) transmission is performed, wherein a first DCI including no carrier indicator field (CIF) and a second DCI including the CIF are supported as the DCI (par.0130).  
Chung fails to teach only UL transmission being performed on the second carrier.
Fong discloses only UL transmission being performed on the second carrier (par.010 “FIG.2 is an illustration….cell F operates using a single carrier frequency….UE 56 is located within cell F.  Because cell F only provides a single carrier frequency, base station 54 communicates with UE 56 via a single carrier frequency…carrier frequency 3”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Chung with the above teaching of Fong in order to provide the non-anchor CCs may be viewed as additional or supplemental serving accessible to the UE as suggested by Fong (par.057) in an embodiment that the user equipment is located within cell F, only a single carrier frequency.
Regarding claim 17, Chung discloses a system comprising a base station and a terminal (par.014), wherein: the base station comprises: a transmitter that transmits a downlink control information (DCI) on a first carrier on which at least downlink (DL) transmission is performed; and a first processor that controls reception of an uplink (UL) signal transmitted based on an indication information included in the DCI on a second carrier on which supplementary uplink (SUL) transmission is performed, and the terminal comprises: a receiver that receives the DCI transmitted from the first carrier; and a second processor that controls, based on the indication information included in the DCI, the UL signal transmission on the second carrier, wherein a first DCI including no carrier indicator field (CIF) and a second DCI (par.0130).
Chung fails to teach only UL transmission being performed on the second carrier.
Fong discloses only UL transmission being performed on the second carrier (par.010 “FIG.2 is an illustration….cell F operates using a single carrier frequency….UE 56 is located within cell F.  Because cell F only provides a single carrier frequency, base station 54 communicates with UE 56 via a single carrier frequency…carrier frequency 3”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Chung with the above teaching of Fong in order to provide the non-anchor CCs may be viewed as additional or supplemental serving accessible to the UE as suggested by Fong (par.057) in an embodiment that the user equipment is located within cell F, only a single carrier frequency.
Regarding claim 18, the modified Chung discloses the processor controls not to perform transmission of uplink control information using the second carrier (Fong, fig.2 Cell E, “Carrier Frequency 2”).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-789915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642